Citation Nr: 1029193	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for lumbar spine traumatic 
arthritis with disc disease, currently evaluated at 20 percent.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 
1994.  

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied an increased rating in excess of 20 percent for lumbar 
spine traumatic arthritis with disc disease.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

The Board notes that while the Veteran has essentially contended 
that she is unemployable due to her service connected 
disabilities, the record reflects that the RO addressed this 
claim in a rating decision dated in December 2008.  Since the 
record before the Board does not contain a Notice of Disagreement 
with that decision, this matter is not before the Board.


FINDING OF FACT

Lumbar spine traumatic arthritis with disc disease has not 
manifested forward flexion of the thoracolumbar spine to 30 
degrees or less, favorable ankylosis of the thoracolumbar spine, 
objective neurologic abnormalities, or caused incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent disabling 
for lumbar spine traumatic arthritis with disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5010-5243 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2006 and 
June2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
evidence of record contains the Veteran's service treatment 
records (STRs), post-service VA medical records, SSA records, and 
statements submitted by or on behalf of the Veteran, including 
statements from the Veteran's husband regarding her lumbar spine 
disability.  Additionally, the evidence of record contains VA 
examination reports dated in March 2007 and August 2008 regarding 
the Veteran's lumbar spine disability.  The VA examination 
reports obtained are thorough and contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).    

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran essentially contends that the current evaluation 
assigned for her lumbar spine disability does not accurately 
reflect the severity of that disability.  Disability evaluations 
are determined by evaluating the extent to which a Veteran's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

By way of history, in a May 1995 rating decision, the RO granted 
service connection for the Veteran's lumbar disc disease, and 
assigned a 20 percent disabling rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, now reclassified as Diagnostic Code 5243.  
In May 2002, the Veteran filed an increased rating claim for her 
service-connected lumbar spine disability.  See "Statement in 
Support of Claim," received May 2002.  In a July 2003 rating 
decision, the RO denied the Veteran's increased rating claim.  In 
January 2004, the Veteran filed another increased rating claim 
for her service-connected lumbar spine disability.  See 
"Statement in Support of Claim," received January 2004.  In an 
August 2004 rating decision, the RO again denied such claim under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In 
September 2006, the Veteran sought reevaluation of her service-
connected lumbar spine disability on the basis of increased pain 
of the lumbar spine.  See September 2006 Report of Contact, VA 
Form 119.  

The Veteran's back disability may be evaluated under Diagnostic 
Code 5010, which is to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine or under Diagnostic Code 
5243 under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in a 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for evaluations as follows with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:
	
Unfavorable ankylosis of the entire spine     100.

Unfavorable ankylosis of the entire thoracolumbar 
spine     50.

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine     40.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis     20.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height     10.

Notes following the General Rating Formula for Diseases and 
Injuries of the Spine also provide the following guidance:

Note (1) to this provision provides that associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic 
code.

Note (2) provides that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided 
in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of 
the spine in a particular individual should be 
considered normal for that individual, even though it 
does not conform to the normal range of motion stated 
in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4) provides that each range of motion 
measurement should be rounded to the nearest five 
degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar 
and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis 
of both segments, which will be rated as a single 
disability.

The Veteran's disability may also evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  

Intervertebral disc syndrome rated based on 
incapacitating episodes provides that a 10 percent 
evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less 
than 2 weeks during the past 12 months.

A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.  

A 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.  

A 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of 
at least six weeks during the past 12 months.

Notes following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes also provide the 
following guidance:

Note (1): For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Evidence relevant to the current severity of the Veteran's lumbar 
spine disability includes medical records from the VA Medical 
Center (VAMC) in Las Vegas, Nevada, which reveal treatment for 
complaints of low back pain.  See January 2008 Primary Care 
Follow-Up Note (complaints of back pain); June 2008 Primary Care 
Note (complaints of chronic back pain with no radiation); 
December 2008 Primary Care Note (noting muscle cramps and back 
pain).  

In March 2007, the Veteran underwent a VA examination for her 
spine.   The Veteran complained of low back pain with radiation 
to the left sacroiliac region, left posterior lateral rib cage 
wall, and down the left leg to the knee.  She reported climbing 
stairs, prolonged sitting, and twisting movements worsened the 
pain, and she was unable to lift and carry loads like she had in 
the past.  She also reported quitting her job as a postal worker 
because she could not lift on a repetitive basis loads which her 
job required and her low back pain made it difficult for her to 
perform any light duty activities.  She also stated that she 
could walk for about 100 feet then had to stop and rest.  

Upon physical examination, range of motion of the thoracolumbar 
spine was forward flexion of 0 to 80 degrees with pain, extension 
of 0 to 25 degrees with increasing pain and discomfort, right 
lateral flexion of 0 to 20 degrees with pain, and left lateral 
flexion of 0 to 20 degrees with discomfort.  The examiner noted 
that there was palpating tenderness in the lower dorsolumbar 
area.  Upon repetitive use testing, there was additional loss of 
motion in forward flexion of 0 to 55 degrees and objective 
evidence of painful motion.  No ankylosis was noted.  Upon 
neurological and motor examination, no abnormalities were noted.  
Straight leg raise in the sitting and incline position were 
negative bilaterally.  The examiner also noted no intervertebral 
disc syndrome.  An x-ray of the lumbar spine revealed 
osteoarthritis and degenerative disk disease.  The examiner 
assessed the Veteran with chronic lumbar strain superimposed on 
early osteoarthritis and degenerative disc disease with 
residuals.  

The Veteran underwent another VA examination for her spine in 
August 2008.  Upon examination, the examiner noted a history of 
decreased motion, stiffness, pain, and spasms to the lumbar 
spine.  The Veteran complained of increased pain and severe 
flare-ups, inability to stand for longer than 5 minutes, and 
reported having to sit or lie down for an hour during pain.  She 
reported incapacitating episodes of approximately 30days in the 
past 12 months which lasted 1 to 2 days.  Neurological and motor 
testing was normal.  Range of motion of the thoracolumbar spine 
was forward flexion of 0 to 82 degrees with pain, extension of 0 
to 25 degrees, right lateral flexion of 0 to 18 degrees with 
pain, left lateral flexion of 0 to 19 degrees, right rotation of 
0 to 21 degrees with pain, and left rotation of 0 to 24 degrees.  
There was also pain on repetitive range of motion testing of 
flexion, right lateral flexion, and right rotation, but no 
additional limitation of motion on all range of motion repetitive 
testing.  The examiner assessed chronic thoracolumbar strain with 
degenerative disc disease and small S1 perineural cyst.  The 
examiner also noted that the Veteran was not employed and retired 
in July 2002 from her occupation with the postal service.  The 
examiner noted the Veteran was not employed so listed no effects 
on occupation.  The examiner also noted that the Veteran's 
disability affected some of her activities of daily living, to 
include chores, exercise, sports, shopping, recreation, travel, 
and bathing.  

Based on the above evidence, the Board finds that an increased 
rating in excess of 20 percent disabling for the Veteran's lumbar 
spine disability, is not warranted because the evidence of record 
does not support a finding of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months; favorable ankylosis of the 
entire thoracolumbar spine; or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for 
Diseases and Injuries of the Spine (2009); see also March 2007 
and August 2008 VA Spine Examination Reports.  In this regard, 
based on the above medical findings, physical examination and x-
ray evidence does not reveal ankylosis of the thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less.

Further, there is MRI evidence of degenerative disc disease of 
the lumbar spine.  See March 2007 VA Spine Examination Report.  
However, even when considering Diagnostic Code 5243 
(Intervertebral Disc Syndrome), intervertebral disc syndrome 
based on incapacitating episodes was not demonstrated.  The 
evidence of record does not support a finding of incapacitating 
episodes (bedrest prescribed by a physician) having a total 
duration of at least 6 weeks during the past 12 months.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  As such a higher 
evaluation under Diagnostic Code 5243 is not warranted.  

There are also no objective neurological manifestations related 
to the service-connected lumbar spine disability that require 
consideration and a separate rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note 1; see also March 2007 and 
August 2008 VA Spine Examination Reports (noting normal 
neurological and motor examinations).  
  
In evaluating the Veteran's claim, the Board has also considered 
whether an increased disability rating is warranted on the basis 
of functional loss due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. § 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, on 
March 2007 VA examination, there was additional loss of motion in 
forward flexion of 0 to 55 degrees and objective evidence of 
painful motion upon repetitive use testing of the thoracolumbar 
spine.  See March 2007 VA Spine Examination Report.  Such 
additional limitation of motion is contemplated by the 20 percent 
disability rating, but no higher, currently in effect for the 
Veteran's lumbar spine disability.  Further, on August 2008 VA 
examination, the examiner documented pain on repetitive range of 
motion testing of flexion, right lateral flexion, and right 
rotation, but no additional limitation of motion on all range of 
motion repetitive testing.  Significantly, the Veteran's most 
recent VA examination reveals no additional loss in range of 
motion on repetitive motion testing which would warrant a 
disability rating in excess of 20 percent disabling.  
Consequently, the Board finds no symptoms or pathology creating 
impairment that would warrant an increased rating for greater 
limitation of motion due to pain on lumbar spine motion.  
    
In light of the above discussion, the evidence of record does not 
support an increased rating in excess of 20 percent disabling for 
the Veteran's service-connected lumbar spine disability or an 
increased rating for functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the lumbar 
spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, based upon the 
guidance of the Court in Hart, the Board has considered whether a 
staged rating is appropriate.  21 Vet. App. 505.  The Board has 
not found any variation in the Veteran's symptomatology or 
clinical findings that would warrant the assignment of any staged 
ratings in this case. 

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)  

In this instance, the Veteran's back symptomatology is clearly 
accounted for in the criteria set for in General Rating Formula 
for Diseases and Injuries of the Spine and in the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  As such, the Board finds that the Diagnostic Code for 
the Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and does not 
present an exceptional disability picture, a referral for an 
extraschedular rating is not warranted.    


ORDER

An evaluation in excess of 20 percent for lumbar spine traumatic 
arthritis with disc disease is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


